Case: 21-30198     Document: 00516029424          Page: 1     Date Filed: 09/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  September 24, 2021
                                   No. 21-30198
                                                                     Lyle W. Cayce
                                                                          Clerk

   Daniel Kennedy; Brandi Smith,

                                                            Plaintiffs—Appellants,

                                       versus

   Braskem America, Incorporated; LINDE Engineering
   North America, Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                                2:18-CV-12084


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          On December 2, 2017, plaintiff Daniel Kennedy sustained injuries
   while working as a foreman for his employer, Cajun Deep Foundation, which
   had been subcontracted by LINDE Engineering North America, Inc.
   (“LENA”) to install auger cast in place piles on a construction site owned by


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30198      Document: 00516029424          Page: 2   Date Filed: 09/24/2021




                                    No. 21-30198


   Braskem America, Inc. (“Braskem”). As a result of those injuries, Kennedy
   filed a personal injury lawsuit against property owner Braskem and general
   contractor LENA, alleging that his injuries were caused by their negligence.
   The district court granted defendants’ motions to dismiss and this appeal
   followed.
          We have reviewed the briefs, applicable law, and relevant parts of the
   record. The district court conducted a careful and thorough analysis of the
   relevant legal issues and we find no reversible error.
          Accordingly, the judgment is affirmed.




                                          2